-.A.~

               OFFICE   OF THE AlTORNEY     GENERAL   OF TEXAS
                                  AUSTIN

,6-G-
 -e-




        Honorable I. Pmdeokl
        County Auditor
        Oalveston County
        t?alveeton,Texas

        Dear   sir:




                                                       0 eleations.




                                                 to whether   the
                                                ered by persons
                                                  to be paid by
                                                  Sahool Dis-
                                                   that have
                                          e also alassed as Cow


                                kmon*a Annotated Civil Statutea, re-
                                1 district trustee elections,provides,


                   "Said bustees shall appoint thred (5) pep-
               sona, quallffed votem of the dietriot, who shall
               hold such election and make returns thereof to
               maid trustees wIthin five (6) dprs after euah
ry   Honorable I1 Fmdeoki, page #2




         election, and said persous shall receive aa
         compensationfor their servlaee the sum of one
         Dollex ($1) eaoh, to be paid out of the looal
         fuuds of the sahool district where the eleotion
         was held.”


             Prior to itrr amendment in 1941 (Xouee Bill No. 11,
     Oh. 623, Aata 47th Legislature),this statute prmlded tiat
     the one dollar compensationto the eleetLon offlolals rhould
     be paid out of the aounty geueral fuud. However, the amend-
     ment a    ed the statute by providing that such ooupeasation
     shall h"tf
           be paid out of the locralfuuda of the oohool district
     where the eleotlon was held.a This wa6 the only respeet in
     whiah the statute was changed.

             The emergenoy olause   of Hmse Bill   20.   11 read8,   in
     part, a6 followsr

            *set. 2. The fast tbat the general hnd of
         the several oounties of thl* Btate is muah de-
         pleted creates au eaasrgeney* + 0."

             Artiole 2746a provides that the expenses of printing
     and delivering the ballots to the pretalding offloer, "together
     with the other eupenses inoldental to sa3.deleatiou ehall be
     pnld.out of the ava.tlablemalutenauae fuuds belonglug to the
     sohool dlstriot In whloh arrideleotlon is held, or to be held."

             Artlale 2740b provider that all expenses In conueation
     with or incidentalto any sohool dlstriat eleation anal1 be
     paid out of the maintenance fund of maid distritt.

             In   view of these atatutox-yproviriona there canbe no
     doubt that   the one dollar compeneatlonto offioiale for hold-
     ing 6-n      aehool dlatrief trumtee eleotiona should be paid
     out of the   looal funds of the school distrlat#
                                                               847


Eononble I. p~edeaki,page #3




        Additional oousldePationsenteP in, however, when
oonsolldatedmmmon aahool distriat trustee elections are
involved. Articles 2774a (Seatlon3) end 2808 both provide
that offiaisls holding suah eleatlons shall reeelve tro dol-
laxwa &I for.euah rerviaes. We quete the last sentenoe 0r
seat&on 3 of Artiole 2774s as follows:

       *The board of trmsteea of the district shsll
    appoint three qualified vote- of the district
    to hold bald eleation aud mske returns thereof
    in like aLlpneras provided by law for holding
    eleatlous for tPustees in aosmon school dlr-
    triata, exee*t that the perrom holding said
    eleatlon shall eaah roaeive &an the geuenl
    ~M;fst$e    oounty two dolluw a day ,tor8ueh
            .

        You will uotiae that the artioIe provides tbst persens
holding the eleotlon shall reaelve the two dollrrs frapIthe
general fund of the aouutq. But we bolieva that the muemlmeut
in 194.lto Artlole 2746 ahongsd the souPae of paTsmut frca the
aounty general fund te the maintummoe fund ot the dtstriat.
CUP reamone for this view ace stated am folloust When Artlcrle
2774s wao ensoted in 1930 the general law (Article2746) pro-
vided that the compensation of officlsls holding common sahool
dlstriot tnutee eleatlous should be oue dollar and should be
ppid fraa the general fuud of the aountI. Therefore, the only
dlffereuaebetween Seation 3 OS Artlale 2774a aud the general
lsw in this respeot was the amount of the oompensation- two
dollua a6 wlnst one dollaP. If fOllOW8 that the part of
Section 3 of Article 2774a providing for payment to be vmde
from the oouuty general futulwa8 pure surplus. The Intention
was declared in Seotion S that the eleotion should be held ae
eleotions~for common sahool dietriot trustees except, elimi-
uating the surplus part, that the compensationof election of-
fioials should be two doll3rs.

        The emergency ~ILUUW of the 1941 amendment statesc "The
faot that the general fund of the several,aountiea of this State
is muoh depleted + * +." Thie language olearlg ahowe the
reason for the &an&e of the eouree of papent from the
genera& fund to sohool funds. The luuaereason would apply
with equal foroe to the ocnapenaation of pereons holding son-
solidated aomon sohool dletrlot trustee elections. We do
not think that the amount of eompenea~ion*mentionsd  In Seo-
tlon 8 (two dollars,) was affeated by the 1941 amendment,for
it la &early ahown in the aurgrns~ olau6e that It wa8 not
the uouut o? oaupenaatlonthat prompted ,the&an@, but,
rather, the sourae of payment.

         A.rwe have mtifore     mentieued, th6 intention #a8
shorn in Se@tZon-8 of Ar%ile 8TWa &hat consoUda$ed school
distriot tmastee.eleotlonn&ouXd be held ae electioxxe    for
acsntwn a&do1 dlrtrlat  trusteoa mept   thet tht%oompezaeatidn
should be two,dol&rai ~Xou,qm, therefore,advised Turk th#
one dollar aampbnaation to pertao~ SOP holdin,y[a  a31wwn sohool
dietriot truetee eleotion and the twu dollara oompenaafionto
pereone SOP holding a cohaolidatedeQoBon sahool d%.strlattrue-
tee election should be paid out OS the looal ruadrmof the dis-
triot in jhioh suah eleetzon wan held.




Gws-s




O.K.
C.@.R.